NO. 12-02-00281-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

JAMES B. HENDERSON, III,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 

MEMORANDUM OPINION

PER CURIAM

	James B. Henderson, III ("Appellant") appeals his conviction for aggravated assault, for which
he was sentenced to imprisonment for seventeen years and fined five thousand dollars.  Appellant's
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.

Background
	Appellant was charged by indictment with aggravated assault. (1)  Appellant waived his right to
a jury and pleaded guilty as charged.  The trial court sentenced Appellant to imprisonment for
seventeen years.  The trial court entered judgment on August 29, 2002 and this appeal followed.
 
Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders and Gainous, stating that she has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  She further relates that she
is well acquainted with the facts in this case.  In compliance with Anders, Gainous, and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a chronological summation of
the procedural history of the case, and further states that Appellant's counsel is unable to raise any
arguable issues for appeal. (2)  We have likewise reviewed the record for reversible error and have found
none.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's counsel
has moved for leave to withdraw.  We carried the motion for consideration with the merits of the
appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for leave to
withdraw is hereby granted and the trial court's judgment is affirmed.

Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J., and Griffith, J.



















(DO NOT PUBLISH)
1.  See Tex. Pen. Code Ann. § 22.02(a)(2) (Vernon 2003).
2.  Counsel for Appellant certified that she provided Appellant with a copy of this brief and that Appellant
was given time to file his own brief in this cause.  The time for filing such a brief has expired and we have received
no pro se brief.